Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.
Applicant’s election without traverse of group I, claims 1-3, 5-11, 17 and 21 in the reply filed on 12/04/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN202890455) in view of Worm et al. (U.S Pub. No. 20150272225).
Regarding claim 1, Chen discloses a flavor delivery device for adding flavor to an aerosol stream generated by a smoking article, the device comprising: 
an electrical heating element (4, fig. 1) configured for connection to an electrical power source (11, fig. 1); 
a support member (5, fig. 1) in or on which the electrical heating element is supported, the support member also supporting electrical contacts configured to connect the electrical heating element to an electrical power source housed in an electronic aerosol provision system or smoking article holder; and 

Chen does not expressly disclose the flavorant provider has a substrate material softenable under application of heat.  Worm discloses the flavorant provider disposed as a layer over a surface of the support member and arranged to receive heat from the electrical heating element, the flavorant provider comprising flavorant material held in a substrate material, the flavorant material able to form a vapor and the substrate material softenable under the application of heat, wherein provision of electrical power to the electrical heating element delivers heat to the flavorant provider to soften at least a part of the substrate material and release at least some of the flavorant material as a vapor ([0063],[0067]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the substrate material softenable under the application of heat as taught by Worm.
Regarding claim 2, Chen discloses the smoking article (cigarette) is a combustible smoking article and the flavor delivery device is configured to be provided in a holder for the combustible smoking article (Abstract), the holder comprising the electrical power source (11, fig. 1).  
Regarding claim 3, Worm discloses the smoking article is an electronic aerosol provision system comprising the electrical power 3Application No. 16/076,711source, and the flavor delivery device is configured to be provided in the electronic aerosol provision system (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a smoking article can either be a combustible smoking article or an electronic aerosol provision system.
Regarding claim 6, Chen discloses the device further comprising one or more further portions of flavorant provider (5, fig. 1).  
Regarding claim 7, Chen discloses wherein one or more portions of flavorant provider are arranged on each of opposite surfaces of the support member (by reference sign 5, fig. 1).  

Regarding claim 9, Worm discloses a separate portion of flavorant material arranged to receive heat from each electrical heating element [0063].  
Regarding claim 10, Worm discloses wherein the substrate material comprises a wax material [0067].  
Regarding claim 11, Worm discloses the provision of electrical power to the electrical heating element to soften at least a part of the substrate material comprises providing electrical power to deliver sufficient heat to melt the at least a part of the substrate material [0067].
Regarding claim 21, in additions to the discussion for the claims above, Worm discloses the flavorant provider comprising flavorant material held in a matrix material, the flavorant material able to form a vapor and the matrix material able to melt when heated; wherein the supply of electrical power to the electrical heating element provides heat to the flavorant material to melt the matrix material and release flavorant provider vapor therefrom ([0049, 0066-0067, 0119 and 0122]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN202890455) in view of Worm et al. (U.S Pub. No. 20150272225) as applied to claim 1 above and further in view of Flick (U.S Pub. No. 20140299141).  Chen does not expressly disclose the electrical heating element is configured for provision of electrical power by induction.  Flick discloses an aerosol generating system wherein the electric heating element alternatively be an inductive heating element [0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the electrical heating element for provision of electrical power by induction as taught by Flick.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/            Examiner, Art Unit 1747